           Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 1 of 16                               FILED
                                                                                               2020 Apr-24 PM 01:59
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHEASTERN DIVISION

 MELLISA FAY WEAVER,                              )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               )    Case No.: 5:18-cv-01775-JHE
                                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY,                                        )
                                                  )
           Defendant.

                                 MEMORANDUM OPINION1

       Plaintiff Mellisa Fay Weaver (“Weaver”) seeks review, pursuant to 42 U.S.C. § 405(g), §

205(g) of the Social Security Act, of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying her application for a period of disability and disability

insurance benefits (“DIB”). (Doc. 1). Weaver timely pursued and exhausted her administrative

remedies. This case is therefore ripe for review under 42 U.S.C. § 405(g). The undersigned has

carefully considered the record and, for the reasons stated below, the Commissioner’s decision is

AFFIRMED.

                                 Factual and Procedural History

       Weaver protectively filed an application for a period of disability and DIB on January 11,

2016, alleging an onset date of January 26, 2014. (Tr. 120, 184-85). On March 17, 2016, the

Commissioner denied her claim, (tr. 142-46), and on April 11, 2016, Weaver requested a hearing

before an ALJ, (tr. 152-53). On January 22, 2017, the ALJ held a hearing, (tr. 70-106), and


       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties in this case have voluntarily consented to have a United States Magistrate
Judge conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 9).
           Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 2 of 16



subsequently denied Weaver’s claim on November 14, 2017, (tr. 8-25, 534-47). Weaver sought

review by the Appeals Council, which denied her request for review on August 22, 2018. (Tr. 1-

7). On that date, the ALJ’s decision became the final decision of the Commissioner. On October

26, 2018, Weaver initiated this action. (Doc. 1).

       On the date of her hearing, Weaver was forty years old, with a high school education and

previous work as an ultrasound technician. (Tr. 19, 73).

                                       Standard of Review2

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390, 91 S. Ct. 1420, 1422 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). This court must “scrutinize the record as a whole to determine if the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983). Substantial evidence is “such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id.

       This Court must uphold factual findings that are supported by substantial evidence.

However, it reviews the ALJ’s legal conclusions de novo because no presumption of validity

attaches to the ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala,




       2
         In general, the legal standards applied are the same whether a claimant seeks DIB or
supplemental security income (“SSI”). However, separate, parallel statutes and regulations exist
for DIB and SSI claims. Therefore, citations in this opinion should be considered to refer to the
appropriate parallel provision as context dictates. The same applies to citations for statutes or
regulations found in quoted court decisions.
                                                    2
           Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 3 of 16



985 F.2d 528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law,

or if the ALJ fails to provide the court with sufficient reasoning for determining the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

                               Statutory and Regulatory Framework

       To qualify for disability benefits and establish her entitlement for a period of disability, a

claimant must be disabled as defined by the Social Security Act and the Regulations promulgated

thereunder.3 The Regulations define “disabled” as “the inability to do any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to

disability benefits, a claimant must provide evidence of a “physical or mental impairment” which

“must result from anatomical, physiological, or psychological abnormalities which can be shown

by medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is disabled.

20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)     whether the claimant is currently employed;
       (2)     whether the claimant has a severe impairment;
       (3)     whether the claimant’s impairment meets or equals an impairment listed
               by the [Commissioner];
       (4)     whether the claimant can perform his or her past work; and
       (5)     whether the claimant is capable of performing any work in the national
               economy.




       3
         The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499, revised as of April 1, 2007.

                                                     3
         Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 4 of 16



Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);

accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has

satisfied steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                            Findings of the Administrative Law Judge

       After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

       At Step One, the ALJ found Weaver met the insured status requirements of the Social

Security Act through September 30, 2019, and that Weaver had not engaged in substantial gainful

activity since her alleged onset date. (Tr. 13). At Step Two, the ALJ found Weaver had the

following severe impairments: degenerative disc disease, arthritis, and obesity. (Tr. 13). At Step

Three, the ALJ found Weaver does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Tr. 14).

       Before proceeding to Step Four, the ALJ determined Weaver’s residual functioning

capacity (“RFC”), which is the most a claimant can do despite her impairments. See 20 C.F.R. §

404.1545(a)(1). The ALJ determined Weaver has the RFC

       to perform light work as defined in 20 CFR 404.1567(b), with a sit/sand [sic]
       option during the workday for 1-2 minutes every hour or so at the workplace.
       She can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and
                                                    4
            Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 5 of 16



        stairs. She should not perform activities that require climbing of ropes, ladders,
        or scaffolds. She can frequently perform pushing and/or pulling with her right
        lower extremity and frequently handling [sic] with her left upper extremity.
        She should avoid overhead reaching with any extremity. She should avoid
        concentrated areas of vibration. She should avoid areas with and [sic]
        dangerous, moving, unguarded machinery and work at unprotected heights.

(Tr. 15).

        At Step Four, the ALJ determined Weaver was unable to perform any past relevant work.

(Tr. 19). At Step Five, the ALJ determined that, considering Weaver’s age, education, work

experience, and RFC, there were jobs that existed in significant numbers in the national economy

that Weaver could perform. (Tr. 19-20). Therefore, the ALJ concluded Weaver had not been

under a disability through the date of her decision. (Tr. 20).

                                                 Analysis

        Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or because improper legal standards were applied, “[t]his does not relieve

the court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).

        Weaver challenges the Commissioner’s decision on four grounds: (1) the ALJ improperly

rejected the opinion of Dr. Eileen Gallagher, Weaver’s treating physician, (doc. 11 at 5); (2) the

ALJ improperly based the RFC on her own understanding of the combined effects of Weaver’s

impairments, (id. at 7); (3) the ALJ improperly rejected Weaver’s pain testimony, (id. at 8); and




                                                       5
         Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 6 of 16



(4) evidence Weaver submitted to the Appeals Council rebutted the ALJ’s conclusion as to Dr.

Gallagher.

       A. The ALJ Properly Evaluated Dr. Gallagher’s Opinion

       A treating physician’s testimony is entitled to “substantial or considerable weight unless

‘good cause’ is shown to the contrary.” Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1159

(11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)) (internal

quotations omitted). The weight to be afforded a medical opinion regarding the nature and severity

of a claimant’s impairments depends, among other things, upon the examining and treating

relationship the medical source had with the claimant, the evidence the medical source presents to

support the opinion, how consistent the opinion is with the record as a whole, and the specialty of

the medical source. See 20 C.F.R. §§ 404.1527(d), 416.927(d). Furthermore, “good cause” exists

for an ALJ to not give a treating physician’s opinion substantial weight when the:

“(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence supported a

contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004)

(citing Lewis, 125 F.3d at 1440); see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir.

1991) (holding that “good cause” existed where the opinion was contradicted by other notations

in the physician’s own record).

       Dr. Gallagher provided a medical source statement on January 9, 2017. (Tr. 510-17).

Specifically, Dr. Gallagher indicated Weaver: could only occasionally lift up 10 pounds with her

right hand and could never lift more; could never carry any amount of weight; could sit for 15-30

minutes at a time for a total of four hours in a workday; could stand for 20 minutes at a time for a

total of two hours in a workday; could walk for 10-15 minutes at a time for a total of one hour in
                                                     6
         Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 7 of 16



a workday; could occasionally reach overhead, finger, feel, and push/pull and could frequently

reach and handle with her right hand; could never reach overhead, handle, finger, feel, and

push/pull and could occasionally reach with her left hand; could never climb ladders or scaffolds,

balance, stoop, kneel, crouch, and crawl and could occasionally climb stairs and ramps; and could

never tolerate exposure to unprotected heights, moving mechanical parts, humidity and wetness,

dust, odors, fumes, and pulmonary irritants, extreme cold and heat, and vibrations and could

occasionally operate a motor vehicle. (Tr. 511-15). Dr. Gallagher also stated Weaver could never

shop, walk a block at a reasonable pace, or use standard public transportation. (Tr. 516). Dr.

Gallagher attributed these restrictions to “Intravertebral disc disease neck – affecting nerves in

arms and hands, and low back, affecting legs esp. night. Arthritis symptoms in both hands.” (Tr.

511-15). Dr. Gallagher indicated Weaver “definitely cannot” return to her work as an ultrasound

technician. (Tr. 516).

       The ALJ assigned little weight to the restrictions Dr. Gallagher imposed for two reasons.

First, the ALJ indicated that the January 2017 statement was undermined by the fact Weaver had

not been treated by Dr. Gallagher since November 2016. (Tr. 18). Second, the ALJ found that

Dr. Gallagher’s restrictions were “grossly overstated” and not supported by the medical records,

including the records from Dr. Gallagher’s own clinic, the Midway Medical Clinic. (Tr. 18). The

ALJ noted those records indicated in both January 2016 and July 2016 that Weaver should

maintain normal levels of activity. (Tr. 18). The ALJ gave great weight, however, to the portion

of Dr. Gallagher’s medical source statement indicating Weaver could not return to her previous

work. (Tr. 18).

       Weaver objects to both reasons the ALJ cited. As to the gap in treatment, she states that it

is both incorrect, as demonstrated by records she submitted to the Appeals Council (discussed
                                                    7
         Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 8 of 16



further below), and irrelevant, given that the alleged treatment gap was less than two months.

(Doc. 11 at 5). The Commissioner does not really defend that this was good cause to reject Dr.

Gallagher’s opinion, characterizing it as “essentially remarking that there was gap [sic] in Dr.

Gallagher’s treatment of Plaintiff” which undermined the opinion’s probative value. (Doc. 12 at

9-10). While it is true, as the Commissioner notes, that the frequency of a physician’s examination

of a claimant can affect the weight given to that physician’s opinion, see 20 C.F.R.

§ 404.1527(c)(2)(i), it is unclear why a “gap” of less than two months between treatment and

medical source statement would support that Dr. Gallagher treated Weaver infrequently. That

said, the Commissioner argues that any error in relying on the gap to discount Dr. Gallagher’s

opinion was harmless, since substantial evidence supports the ALJ’s other rationale. (Doc. 12 at

10) (citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (ALJ’s factual errors were

harmless when the ALJ’s opinion was otherwise supported by substantial evidence)). The

undersigned agrees.

       As discussed above, inconsistency with the record as a whole and with the physician’s own

treatment notes both provide good cause to discount a treating physician’s opinion. Phillips, 357

F.3d at 1241. Weaver argues that the ALJ simply substituted her hunch for Dr. Gallagher’s

opinion. (Doc. 11 at 7) (citing Marbury v. Sullivan, 957 F.2d 837, 840-41) (11th Cir. 1992)

(Johnson, J., concurring)). But as the Commissioner notes, an ALJ’s rejection of a treating

physician’s opinion based on permissible criteria is not the same thing as substituting the ALJ’s

opinion for that of the treating physician. (Doc. 12 at 10) (citing Green v. Soc. Sec. Admin., 223

F. App'x 915, 924 (11th Cir. 2007)). Here, the record contains numerous records from physical

examinations that showed findings inconsistent with Dr. Gallagher’s opinion as to strength and

range of motion. (See, e.g., tr. 329 (October 30, 2012 examination showing 5/5 strength), 346
                                                    8
         Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 9 of 16



(April 2, 2014 examination showing motor strength of 5/5 and preserved bilateral grim strength,

with no other gross abnormalities), 435-39 (March 14, 2015 exam showing full range of motion in

the neck and extremities and a steady gait), 472-74 (March 5, 2016 exam showing Weaver could

squat to the floor and recover, bend over and touch her toes, had normal grip strength in both hands

and normal range of motion)). As for balancing, the record contains examination findings over

the same time frame indicating intact coordination and neurological functioning. (See, e.g., tr.

348, 457). This also included Dr. Gallagher’s own records, which indicated on July 21, 2016, that

Weaver had reported her back pain treatments were successful and in which Dr. Gallagher

encouraged Weaver to maintain normal levels of activity. (Tr. 496). Dr. Gallagher also found no

neurological deficits on this visit. (Tr. 495). Furthermore, Dr. Gallagher’s conclusion that Weaver

could not engage in shopping is belied by Weaver’s own report that she did exactly that. (Tr. 250).

Weaver argues Dr. Gallagher’s definition of “normal levels of activity” does not really mean

“normal levels of activity” because Dr. Gallagher also found a “severe decrease in range of

motion” and severe muscle spasms, (doc. 11 at 7) (citing tr. 495), but in the context of the record

as a whole, the ALJ’s interpretation of Dr. Gallagher’s statement was not unreasonable. Nor may

this court reverse the ALJ for failing to defer to portions of the record that supported Dr.

Gallagher’s opinion when other portions contradicted it; even if the evidence preponderates against

the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005). Based

on this evidence, the ALJ did not commit reversible error by discounting Dr. Gallagher’s opinion.

       B. The ALJ Properly Evaluated the Combination of Weaver’s Symptoms

       Weaver’s argument here boils down to her contention that once the ALJ rejected Dr.

Gallagher’s opinion, there was no medical opinion evidence upon which the ALJ could

legitimately base an RFC finding, and that the ALJ “played doctor” by evaluating for herself the
                                                     9
           Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 10 of 16



RFC. (Doc. 11 at 7-8). But it is the ALJ’s responsibility to determine a claimant’s RFC. Phillips

v. Barnhart, 357 F.3d at 1238. Weaver cites Manso-Pizarro v. Sec'y of Health & Human Servs.,

76 F.3d 15 (1st Cir. 1996), an out-of-circuit case, for the proposition that expert medical opinion

evidence regarding claimant’s RFC is “ordinarily essential.” (Doc. 11 at 8). But this does not

appear to be consistent with the law of this circuit. For instance, in Green, 223 F. App'x at 923,

the Eleventh Circuit rejected the argument that an ALJ may not base his or her RFC on the record

evidence when he or she has rejected the only medical opinion supplied by the claimant. And in

Castle v. Colvin, 557 F. App'x 849, 854 (11th Cir. 2014), the Eleventh Circuit found the ALJ could

determine the claimant’s RFC without a medical opinion where the record showed little evidence

of impairment.

       Here, the evidence was sufficient to support the ALJ’s RFC determination. Although

Weaver points to a fusion surgery in her neck and back, and another back surgery following, her

contention that her “treating [physician] believes she is unable to work” is undermined by the fact

that the ALJ appropriately discounted Dr. Gallagher’s opinion, as discussed above. It is circular

to insist that Dr. Gallagher’s opinion supports the severity of Weaver’s impairments under these

circumstances. As the Commissioner notes, the record contains “examinations in the context of

treatment and a physical consultative examination with corresponding opinion, indicating

relatively few abnormalities.” (Doc. 12 at 13). Furthermore, the ALJ gave considerable weight to

the March 5, 2016 opinion of Dr. Tyler E. Gaston, (tr. 470-75), which contained limitations

consistent with the RFC.4 Accordingly, the ALJ did not err in assessing Weaver’s RFC.


       4
        Weaver notes that Dr. Gaston did not address some of the limitations contained in the
RFC, e.g., pushing and pulling, while Dr. Gallagher did. (Doc. 11 at 6 n.3). Notably, though, the
ALJ did not entirely reject Dr. Gallagher’s opinion; instead, she gave it less than controlling

                                                    10
        Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 11 of 16




       C. The ALJ’s Credibility Determination Was Supported by Substantial Evidence

       Next, Weaver argues the ALJ improperly discredited her testimony. The Eleventh Circuit

“has established a three part ‘pain standard’ that applies when a claimant attempts to establish

disability through his or her own testimony of pain or other subjective symptoms. The pain

standard requires (1) evidence of an underlying medical condition and either (2) objective medical

evidence that confirms the severity of the alleged pain arising from that condition or (3) that the

objectively determined medical condition is of such a severity that it can be reasonably expected

to give rise to the alleged pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). Subjective

testimony supported by medical evidence satisfying the standard is sufficient to support a finding

of disability. Id. However, the ALJ may still make a credibility determination on the claimant's

statements about the intensity and effect of that pain. See Foote v. Chater, 67 F.3d 1553, 1561-62

(11th Cir. 1995); Hogard v. Sullivan, 733 F.Supp. 1465, 1469 (M.D. Fla. 1990). The ALJ's adverse

credibility determination must be supported by “explicit and adequate reasons,” Holt, 921 F.2d at

1223, and substantial evidence, see Foote, 67 F.3d at 1561-62. An ALJ's clearly articulated

credibility determination will not be disturbed if supported by substantial evidence. Petteway v.

Comm'r of Soc. Sec., 353 F. App’x 287, 288 (11th Cir. 2009).

       When evaluating the credibility of a claimant’s statements regarding the intensity,

persistence, or limiting effects of her symptoms, the ALJ considers all evidence, objective and

subjective. See 20 C.F.R. §§ 404.1529, 416.929; SSR 96-7p, 1996 WL 364186 at * 4-5. The ALJ

may consider the nature of a claimant’s symptoms, the effectiveness of medication, a claimant’s



weight. In other words, the ALJ credited some of the limitations imposed by Dr. Gallagher to the
extent they were consistent with the record.
                                                  11
        Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 12 of 16



method of treatment, a claimant’s activities, and any conflicts between a claimant’s statements and

the rest of the evidence. See 20 C.F.R. §§ 404.1529(c)(3), (4), 416.929(c)(3), (4); SSR 96-7p,

1996 WL 364186 at * 4-8. If an ALJ discredits a claimant’s subjective complaints, “he must

articulate explicit and adequate reasons for doing so.” Wilson v. Comm’r of Soc. Sec., 284 F.3d

1219, 1225 (11th Cir. 2002). “[I]f a credibility determination is inadequate, a remand to the agency

for further consideration is the proper remedy.” Carpenter v. Astrue, No. 8:10-CV-290-T-TGW,

2011 WL 767652 (M.D. Fla. Feb. 25, 2011). See also Lawton v. Comm’r of Soc. Sec., 431 F.

App’x 830, 835 (11th Cir. 2011) (retreating from MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th

Cir. 1986), based on the prior precedent rule, and remanding to the agency).

       The ALJ cited the appropriate standard, finding “the claimant’s medically determinable

impairments could reasonably be expected to produce the alleged symptoms, but the claimant’s

statements concerning the intensity, persistence, duration, and impact on functioning are not

entirely consistent with the medical evidence and other evidence in the record for the reasons

explained in this decision.” (Tr. 16).   The ALJ then summarized Weaver’s activities of daily

living, including those in her January 2016 Function Report:

       The claimant performed her personal care and provided care for her family.
       She prepared meals daily, performed household chores, went outside, drove,
       shopped in stores once or twice a month, and handled finances, with reminders
       from her husband. Daily activities included reading the Bible, quilting,
       watching television, and listening to music. She spent time with others and
       reported no problems with interactions. She reported no significant limitations
       following instructions and she could handle changes in routine “well.” (Exhibit
       4E). The claimant also reported activities during the consultative physical
       examination by Dr. Gaston in March 2016, showing she was able to dress
       herself and feed herself. She used no assistive devices, had no difficulty turning
       a doorknob, and was able to balance a checkbook. (Exhibit 15F).

(Tr. 16). The ALJ concluded that although Weaver had described some limitations in her daily

activities, “two factors weigh against considering these allegations to be strong evidence in favor
                                                    12
        Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 13 of 16



of finding the claimant disabled,” specifically that (1) those activities could not be objectively

verified and (2) even if Weaver were as limited as alleged, her limitations were unlikely to be

connected to her medical condition because of the weak medical evidence and “other factors

discussed in this decision.” (Tr. 16).

       Weaver offers two objections to the ALJ’s characterization. First, Weaver contends the

ALJ misapplied the pain standard by requiring objective medical evidence of her symptoms. (Doc.

11 at 8-9). Here, Weaver confuses re quiring objective medical evidence with suggesting that

Weaver’s statements were less probative because they lacked objective verification. In other

words, the most reasonable construction of the ALJ’s statement is that the objective medical

evidence was inconsistent with Weaver’s testimony regarding limitations. This is permissible

under the regulations. See 20 C.F.R. §§ 416.929(c)(2) (“Objective medical evidence . . . is a useful

indicator to assist us in making reasonable conclusions about the intensity and persistence of your

symptoms and the effect those symptoms . . . may have on your ability to work); 416.929(c)(4)

(“We will consider . . . the extent to which there are any conflicts between your statements and the

rest of the evidence, including . . . the signs and laboratory findings.”). The record contains

substantial evidence to support this conclusion. Although Weaver’s function report reflects that

she had difficulty with tasks due to back and neck pain, (see, e.g., tr. 249, 252), the record reflects

that Weaver reported improvements with her back pain following back surgery in 2012, (see tr.

329), and neck surgery in 2014, (tr. 344, 346). And, as discussed above, the record shows frequent

normal findings up to 2016 indicating normal strength, normal gait, normal to only-slightly-limited

range of motion, and normal neurologic functioning. The ALJ was not incorrect in intimating

Weaver’s alleged limitations were not supported by the objective medical evidence.



                                                      13
            Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 14 of 16



        Weaver’s second objection is that the ALJ failed to offer explicit and adequate reasons for

rejecting her pain testimony because her opinion referenced “‘weak medical evidence’ and ‘other

factors.’” (Doc. 11 at 10). Implying that the ALJ’s reference to “other factors” was vague, Weaver

truncates the actual quotation. Instead of a reference simply to “other factors,” the ALJ indicated

indicated Weaver’s descriptions of her activities of daily living, even if accurate, were “difficult

to attribute . . . to [her] medical condition, as opposed to other reasons, in view of the relatively

weak medical evidence and other factors discussed in this decision.” (Tr. 16) (emphasis added).

In other words, the undersigned ought to be able to adequately review the ALJ’s reasons for

rejecting Weaver’s pain testimony by looking to the remainder of the ALJ’s decision. See Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (“The credibility determination does not need to

cite particular phrases or formulations but it cannot merely be a broad rejection which is not enough

to enable [the district court or this Court] to conclude that [the ALJ] considered her medical

condition as a whole.”) (internal quotation marks and citation omitted). That said, the ALJ’s

rationale here appears to simply restate that Weaver’s pain testimony is inconsistent with the

objective medical evidence, which, as stated above, is an adequate reason for rejecting Weaver’s

allegations. Weaver also points to statements by the ALJ that Weaver did not seek treatment and

notes that the treatment notes indicate Weaver did not do so because of her lack of insurance.

(Doc. 11 at 10). To the extent it was error for the ALJ to rely on Weaver’s lack of treatment as an

additional reason to discount her testimony, it was harmless under these circumstances because

the ALJ’s decision was not primarily based on Weaver’s lack of treatment. See Ellison v.

Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (ALJ’s reliance on plaintiff’s poverty-based

noncompliance with treatment not reversible error when his decision was primarily based on other

factors).
                                                     14
          Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 15 of 16




         D. The Appeals Council Did Not Err in Denying Weaver’s Request for Review

         “With a few exceptions, the claimant is allowed to present new evidence at each stage of

this administrative process,” including before the Appeals Council. Ingram v. Comm'r of Soc. Sec.

Admin,     496   F.3d   1253,   1261   (11th    Cir.    2007)   (citing   20   C.F.R.   404.900(b)).

The Appeals Council must review a case if it receives additional evidence that is new, material,

and chronologically relevant. 20 C.F.R. § 404.970(a)(5); Ingram, 496 F.3d at 1261. “[W]hether

evidence meets the new, material, and chronologically relevant standard is a question of law

subject to . . . de novo review,” and an erroneous failure to consider such evidence warrants

remand.      Washington v. Soc. Sec. Admin., Com'r, 806 F.3d 1317, 1321 (11th Cir.

2015). New evidence is noncumulative evidence that was not previously presented to the ALJ,

and that evidence is material when “there is a reasonable possibility that the new evidence would

change the administrative outcome.” Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987).

Evidence is chronologically relevant if “it relates to the period on or before the date of the [ALJ]

hearing decision.” Foster v. Colvin, No. 12-CV-4038-VEH, 2014 WL 1338095, at *4 (N.D. Ala.

Mar. 28, 2014) (citing 20 C.F.R. § 404.970(b)). Even records that postdate the ALJ's decision may

be chronologically relevant when they assess the conditions that existed prior to the decision and

there is no evidence of deterioration. Washington, 806 F.3d at 1322.

         The specific records Weaver submitted to the Appeals Council are intended to rebut the

ALJ’s assertion that Weaver did not seek treatment from Dr. Gallagher after November 2016 and

to undermine the ALJ’s evaluation of Weaver’s symptoms. (See doc. 11 at 11-12). The records

reflect that Weaver did see Dr. Gallagher from March 20, 2017, through August 15, 2017, albeit
                                                       15
        Case 5:18-cv-01775-JHE Document 13 Filed 04/24/20 Page 16 of 16



at the Southview Medical Center rather than the Midway Medical Clinic, for treatment for neck

and back pain. (Tr. 42-66). Denying review, the Appeals Council found there was no reasonable

probability that this evidence would change the outcome of the decision. (Tr. 2).

       As stated above, the ALJ’s conclusion that Dr. Gallagher’s report was undermined because

of a treatment gap is beside the point, so Weaver gains nothing from countering that claim.

Furthermore, although Weaver states that the records show her neck and back pain continued to

cause her distress, (doc. 11 at 12), the ALJ imposed some limitations based on Weaver’s

symptoms. Even if the records support that Weaver continued seeking care for her neck and back

pain, other evidence in the record contradicts the disabling limitations Weaver alleges based on

them. Weaver points to nothing in the new records that would be reasonably likely to change the

administrative outcome such that the Appeals Council erred by denying review.

                                             Conclusion

       For the reasons set forth herein, and upon careful consideration of the administrative record

and memoranda of the parties, the decision of the Commissioner of Social Security denying

Weaver’s claim for a period of disability and DIB is AFFIRMED.

       DONE this 24th day of April, 2020.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                    16
